Citation Nr: 1511130	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-17 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling.

3.  Entitlement to an increased compensable rating for bilateral hearing loss.

4.  Entitlement to an initial rating higher than 10 percent for a lumbar spine disability.

5.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the right lower extremity secondary to the lumbar spine disability.

6.  Entitlement to an initial rating higher than 20 percent for radiculopathy of the left lower extremity secondary to the lumbar spine disability.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 
REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and July 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2015, the Veteran testified before the Board at a hearing held via videoconference.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction was caused or aggravated by his service-connected PTSD.

2.  Throughout the appeal period, the Veteran's PTSD has been manifested by occupational and social impairment, with reduced reliability and productivity.

3.  Throughout the appeal period, the Veteran's bilateral hearing loss has been manifested by no more than auditory acuity level I in the left ear, and auditory acuity level I in the right ear.

4. Throughout the appeal period, the Veteran's lumbar spine disability has been manifested by forward flexion greater than 60 degrees, the combined range of motion of the spine has been greater than 120 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis has not been shown.
 
5. Throughout the appeal period, the Veteran's radiculopathy of the right lower extremity secondary to his lumbar spine disability has been manifested by moderate symptoms of pain, decreased sensation of the lower leg and foot, and numbing of the leg.  Muscle strength testing has been normal.
 
6. Throughout the appeal period, the Veteran's radiculopathy of the left lower extremity secondary to his lumbar spine disability has been manifested by moderate symptoms of pain, decreased sensation of the lower leg and foot, and numbing of the leg.  Muscle strength testing has been normal.


CONCLUSIONS OF LAW

1.  Erectile dysfunction is secondary to service-connected PTSD.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2.  The criteria for an increased 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.85, 4.86, DC 6100 (2014).

4.  The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.71a, DCs 5242, 5243 (2014).
 
5.  The criteria for a rating in excess of 20 percent for moderate radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2014).
 
6.  The criteria for a rating in excess of 20 percent for moderate radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The appeal regarding the PTSD, low back and lower extremity sciatica arises from the Veteran's disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded VA examinations in October 2008 and July 2014 regarding his PTSD claim, in April 2013 regarding his low back disability claim, and in June 2012 with regard to his hearing loss claim.  Those examinations addressed the severity of the Veteran's current psychiatric disorder, lumbar spine disability, and hearing loss.  The Board finds that from these examinations, clear conclusions with reasoned medical explanations were reached and are sufficient to decide the Veteran's claims.  The examinations are not unduly remote, and the evidence does not otherwise suggest that the Veteran's disabilities have worsened such that new VA examinations would be necessary to fairly adjudicate the claims.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The Veteran contends that his erectile dysfunction was caused or aggravated by his PTSD, either as due to mediations taken for his PTSD, or as due to self-medication for his PTSD through years of alcohol abuse.

VA treatment records beginning in December 2005 demonstrate the Veteran's report of erectile dysfunction.  It was noted that he was attending alcohol rehabilitation.  

On October 2008 VA psychiatric examination, the Veteran was assessed to suffer from PTSD, depressive disorder with psychotic features, and alcohol dependence in remission.  It was concluded that the Veterans depressive disorder and alcohol abuse were secondary to his service-connected PTSD.

On July 2013 VA examination sought to determine the etiology of the Veteran's erectile dysfunction, the VA examiner summarized the VA treatment records, which showed a long history of alcohol abuse and residual physical disabilities.  The records also showed that the Veteran suffered from erectile dysfunction prior to and following taking medications for his PTSD.  The examiner determined that the Veteran's erectile dysfunction was related to his long history of alcohol abuse rather than to his PTSD medication.

A review of the competent and probative medical evidence in this case demonstrates a causal relationship between the Veteran's PTSD, his history of heavy alcohol abuse due to his PTSD, and the onset of his erectile dysfunction.  Because the evidence as a whole, by way of the October 2008 and July 2013 VA opinions when read together, demonstrates a competent medical conclusion relating the Veteran's erectile dysfunction to his PTSD, the Board finds that secondary service connection for erectile dysfunction is warranted; the Veteran's PTSD caused his erectile dysfunction.  Service connection for a disease or disability caused by alcohol abuse is permissible in the circumstance where alcoholism was caused by service connected PTSD, and the alcoholism caused or aggravated another disability.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (PTSD could have aggravated alcoholism where the alcoholism led to hepatic cirrhosis and death).

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD

The Veteran's PTSD has been rated as 30 percent disabling under DC 9411.  A 30 percent disability rating is assigned for a mental disorder (including PTSD) when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicative of some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown , 8 Vet. App. 240, 242- 244 (1995). 

Turning to the evidence of record, on October 2008 VA examination, the Veteran reported that he had occasional nightmares related to his service.  He sometimes went fishing but stayed in the home most days.  He spent most of his time watching television and doing chores around the home.  When he was employed in the past, he experienced angry outbursts and had trouble getting along with others.  It was difficult for him to fall asleep and stay asleep.  Mental status examination revealed a sad demeanor and strong body odor.  He was alert and oriented in all spheres.  His appearance was appropriate.  He was withdrawn.  His eye contact was consistent.  His mood was depressed.  His communication, speech, and concentration were fair.  He had periods of unprovoked irritability that would affect his motivation and mood.  He was suspicious but did not experience delusions.  He occasionally heard voices calling out his name.  He had obsessional rituals such as checking on doors and locks and such interfered with his ability to sleep.  His thought processes were goal directed and there was no impaired judgement or abstract thinking.  He had a moderate degree of forgetfulness.  He had passive thoughts of death.  He was diagnosed with PTSD, depressive disorder with psychotic features, and alcohol and cocaine dependence in remission.  A GAF score of 55 was assigned.  It was noted that the Veteran had difficulty sustaining employment because of trouble getting along with others.  He experienced recurrent memories and symptoms of avoidance related to his PTSD.  His symptoms were assessed to cause occupational and social impairment with reduced reliability and productivity.  There was no difficulty in understanding simple or complex commands.

VA treatment record reflect that in October 2008, the Veteran reported being compliant with his medications but still experienced intermittent episodes of nightmares.  He denied suicidal ideation.  He was encouraged to be more active.  Mental status examinations was within normal limits.  In January 2009, the Veteran reported that he was still isolating himself and had trouble sleeping.  He had nightmares once or twice per week.  He occasionally heard indistinct voices.  A GAF score of 60 was assigned.  In March 2010, the Veteran was not taking his medications regularly.  He was having worsening nightmares and some isolation.  He was getting about 6 hours of sleep.  He was having crying spells.  His appetite was good.  He denied suicidal ideation.  His general appearance, speech and motor rhythm were within normal limits.  He was pleasant and cooperative but appeared tearful at times.  His thought process and content were within normal limits.  His judgment and insight were fair.  His memory appeared intact.  A GAF score of 65 was assigned.  In April 2014, the Veteran reported being compliant with his medications.  He felt calmer while taking the medication.  He had nightmares once or twice per week.  He would easily startle but stated that overall he was doing well.  The Veteran reported that he had gone fishing and that he was planning to watch sports.  He described his mood as "OK."  Mental status examination was within normal limits.

On July 2014 VA examination, the Veteran had PTSD symptoms of intrusion, avoidance, negative alternations in cognitions and mood, and alternations in arousal and reactivity.  It was noted that the Veteran lived with his common law wife for over 20 years.  He had a good relationship with his step-daughters. His relationship with his wife was average and pretty good.  He reported that on the days that he felt depressed he would try to kick himself to do something.  Sometimes his friend would take him to go fishing.  Mental status examination showed that he was alert and oriented in all spheres.  His mood was down and his affect was congruent.  His thoughts were logical and goal-directed.  His speech was clear and coherent.  His attention and concentration were good.  He endorsed intrusion symptoms to include distressing memories and intense or prolonged psychological distress at exposure to cues.  He had dreams of Vietnam once to twice per week.  He had avoidant traits.  He would feel depressed the rest of the day after such a PTSD trigger.  He would try to shut the experiences of Vietnam out of his memory.  He tried to avoid situations that made him feel angry.  He had a loss of interest in many activities.  He could not think of any activity that made him happy.  He denied angry outbursts.  He had symptoms of hypervigilence.  He reported low energy and putting off tasks that he meant to accomplish.  He denied suicidal ideation.  He denied panic attacks and reported only situational anxiety.  The examiner concluded that the Veteran suffered from moderate PTSD and major depressive disorder.  There was no reported change to his symptoms and level of disorder since the 2008 VA examination.  There was occupational and social impairment with reduced reliability and productivity.  

At his January 2015 hearing, the Veteran stated that he tended to isolate himself and had trouble with his memory.  He attended counseling sessions every six months related to his medication management.

In this case, the Board finds that a higher 50 percent rating is warranted throughout the appeal period, as the Veteran has endorsed such symptoms contemplated by the higher rating, to include impairment of short- and/or long-term memory and disturbance of motivation and mood.  He was assessed on VA examination in 2008 and in 2014 to suffer from occupational and social impairment with reduced reliability and productivity, as is contemplated by the 50 percent rating.

However, the Board finds that a higher 70 percent rating is not warranted at any time during the appeal period.  For one, that level of impairment was not found by either VA examiner.   Moreover, the Veteran has consistently been given GAF scores ranging from 55 to 65, which connote moderate symptoms, rather than moderate to severe symptoms.  The Veteran has not displayed symptoms contemplated by the 70 percent rating such as suicidal ideation, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene. While in 2008 he was described to have a strong body odor, he has otherwise been described to appear within normal limits with regard to his appearance and grooming.  While he described an obsession with checking the locks of his home which interfered with his sleep, he has on the other hand reported that he is able to sleep at least six hours each night, regardless of such ritual.  The same is the case with regard to his report of occasionally hearing voices.  While such is indicative of psychological disorder, it does not appear that such interferes with the Veteran's ability to function or tend to his day to day activities.  Accordingly, the Board finds that the Veteran's PTSD symptoms, when reviewed as a whole, fit within the criteria for a 50 percent disability rating, but no higher.  Finally, while there appears to be difficulty in adapting to stressful circumstances, such is accounted for by the higher 50 percent rating.  While it has been shown that the Veteran has difficulty establishing and maintaining relationships, the evidence does not reflect an inability to do so, as he has been in a long-term, stable relationship, reports some friends, and reports good relationships with his children and extended family.  Accordingly, the Board finds that the evidence as a whole fits does not rise to the level contemplated by the 70 percent rating.  

Bilateral Hearing Loss

The Veteran's service-connected bilateral hearing loss is rated as 0 percent disabling under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In this case, the Veteran's hearing loss does not meet this standard.

Turning to the evidence of record, on June 2012 audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
25
25
LEFT
20
25
25
25
25

The average puretone threshold in the right ear was 26, and the average puretone threshold loss in the left ear was 25.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

In this case, for the left ear, an average pure tone threshold of 25 decibels, along with speech discrimination score of 100 percent, warrants a designation of Roman Numeral I at the highest under table VI.  For the right ear, the average pure tone threshold of 26decibels, along with a speech discrimination score of 96 percent, warrants a designation of Roman Numeral I at the highest, under Table VI of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the left ear is Roman Numeral I and the right ear is Roman Numeral I, the appropriate rating is 0 percent under DC 6100.  A higher rating is not available using the exceptional hearing loss criteria. 

In this case, the Board finds that the requirements for a higher rating are not met based on the demonstrated levels of hearing impairment, emphasizing that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Thus, a compensable rating for bilateral hearing loss must be denied.

Lumbar Spine Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 

The Veteran's lumbar spine disability has been rated 10 percent disabling under Diagnostic Code 5243, which contemplates intervertebral disc syndrome.  The Board finds that Diagnostic Code 5242, which pertains to degenerative arthritis of the spine, is also applicable in this instance.  38 C.F.R. § 4.71a, DCs 5242, 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, the next highest rating of 20 percent is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Turning to the evidence of record, on April 2013 VA examination, the Veteran was diagnosed with osteoarthritis of the lumbar spine with intervertebral disc syndrome affecting the sciatic nerve.  The Veteran reported that his back disability caused him to need help standing up, caused him to experience pain in his legs, and he used a walking stick.  Physical examination showed that his posture was stooped due to his back condition.  His gait was within normal limits.  There was no indication of muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour.  Range of motion testing of the spine showed forward flexion to 85 degrees, with pain beginning at 80 degrees, extension to 20 degrees, with pain at 15 degrees, right and left lateral flexion to 20 degrees, with pain at 15 degrees, and right and left rotation to 20 degrees, with pain at 15 degrees.  On repetitive testing, forward flexion was to 70 degrees, extension was to 10 degrees, right and left lateral flexion was to 15 degrees, right rotation was to 20 degrees, and left rotation was to 15 degrees.  The Veteran was additionally limited by less movement than normal, weakened movement, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, or weight-bearing.  There was no indication of muscle spasm or tenderness.  There was no indication of incapacitating episodes.

With regard to the lower extremities, muscle strength testing was normal, bilaterally.  There was no indication of atrophy.  Reflex examination showed 1+ reflexes at the knee and absent reflexes at the ankle, bilaterally.  Sensory examination was normal at the upper anterior thigh  and knee, but was decreased at the lower leg and ankle and foot and toes.  Straight les testing was positive, bilaterally.  The Veteran was assessed to suffer from moderate radiculopathy of the lower extremities, with moderate pain, paresthesias, and numbness of the legs.

The VA treatment records are otherwise negative for any findings pertaining to the back or lower extremity radiculopathy.

In this case, the Board finds that a rating higher than 10 percent for a lumbar spine disability based upon limitation of motion is not warranted.  On VA examination, the Veteran was able to flex his back greater than 60 degrees even on repetitive testing, and the combined range of motion was greater than 120 degrees. While the Veteran stooped due to his back disability, there was no objective indication of abnormal spinal contour due to guarding or muscle spasm.  Accordingly, a rating in excess of 10 percent is not warranted at any time during the appeal period.

The Board next turns to the question of whether the Veteran is entitled to higher ratings based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS), which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a , Diagnostic Code 5243. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 20 percent rating is warranted where there are incapacitating episodes having a total duration of at least two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

In this case, there is no evidence that the Veteran's physician has prescribed bed rest for at least two weeks in any given year under appeal.  Thus, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back disability resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a higher rating. 

Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve. 

In this case, the Board finds that ratings higher than 20 percent for radiculopathy of the left and right lower extremities are not warranted.  On 2013 VA examination, the Veteran was assessed to suffer from moderate radiculopathy of the lower extremities.  He had full muscle strength and a normal gait.  His neurological symptoms, to include paresthesias, loss of reflexes, and loss of sensation, were all assessed to be moderate in severity.  There is no other evidence to suggest that the Veteran's radiculopathy of either extremity is moderately severe in degree.  

The Board has determined that the Veteran is entitled to no more than a 10 percent disability rating for a lumbar spine disability under the applicable spinal criteria.  The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 202.  The Board finds that the effect of pain and weakness on the basis of limitation of motion has been considered because although the VA examination showed that the Veteran experiences pain on motion and flare-ups on activity, there is no evidence to suggest that the functional loss is the equivalent to the next higher rating.  The Board has taken into account that the Veteran's low back disability causes a variety of functional impairments, including less movement than normal, difficulty standing for prolonged periods of time, and pain on motion.  However, the evidence does not demonstrate that, on repetitive motion, the Veteran's low back is additionally limited in flexion to 60 degrees or less, or that the combined range of motion is additionally limited to less than 120 degrees.  Thus, the Board has considered the Veteran's complaints of pain, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher rating based upon additional functional loss on repetitive testing.

 
III.  Other Considerations

The Board notes that the claim for a TDIU is being remanded and therefore is not ripe for review.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected bilateral hearing loss, PTSD, and lumbar spine disability with associated neurological manifestations.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's hearing loss is contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's hearing loss that would render the schedular criteria inadequate.  The Board has considered the functional impact of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  With regard to his lumbar spine disability and associated neurological manifestations, the rating criteria affords higher ratings based upon limitation of motion, taking into account functional loss such as pain, as well as sciatic symptoms, but more severe symptoms or findings were not shown in this instance.  The same is the case with regard to the Veteran's claim for PTSD.  The Board has taken into account the totality of the Veteran's psychiatric disorder and finds that the rating criteria adequately contemplates the Veteran's symptoms.  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Service connection for erectile dysfunction is granted.

An increased 50 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

A compensable rating for bilateral hearing loss is denied.  

A rating in excess of 10 percent for a lumbar spine disability is denied.

A rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.

A rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.


REMAND

The Veteran contends that he is unable to sustain gainful employment due to his service-connected disabilities.  He contends that his psychiatric disorder interferes with his ability to get along with his supervisors and colleagues such that he has had to leave multiple jobs, the last being in 2005.  An April 2013 VA examination that assessed the severity of the Veteran's lumbar spine disability found that the Veteran was unable to obtain or maintain any physical employment due to his inability to stand, walk, or sit for extended periods of time.  However, an opinion as to his ability to maintain sedentary employment was not provided.  VA examinations related to the severity of the Veteran's PTSD, conducted most recently in July 2014, have not provided an opinion as to the Veteran's employability.  

The Board acknowledges that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities in TDIU cases.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir 2013).  Following and taking note of the Federal Circuit's decision in Geib, the United States Court of Appeals for Veterans Claims (Court) stated in Floore v. Shinseki, 26 Vet. App. 376, 381 (2013), that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the RO or the Board.  The Court emphasized that this was not to say that a combined-effects medical examination report or opinion likely would not be helpful to the proper adjudication of entitlement to TDIU for a Veteran with multiple service-connected disabilities, but such an examination is not required per se as a matter of statute, regulation, or policy.  Here, the Board finds that this case does warrant consideration of the combined effects of the Veteran's multiple service-connected disabilities upon his employability.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record to an appropriate medical professional so as to determine the functional impact of the Veteran's service-connected disabilities on his employability.  The record contents must be made available for review.  

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (PTSD, hearing loss, tinnitus, low back disability with right and left lower extremity radiculopathy, and erectile dysfunction) and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

All opinions offered should be accompanied by a rationale.

2.  Thereafter, if and only if the VA examiner determines that the Veteran's service-connected disabilities render him unemployable and the Veteran does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consider whether referral of the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is appropriate.
 
3.  Upon completion of the above, readjudicate the Veteran's claim for a TDIU. If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


